UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011– March 31, 2011 Item 1.Schedule of Investments. ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS MARCH 31, 2011 (Unaudited) Shares Security Description Value Common Stock - 99.5% Biotechnology - 4.9% Alimera Sciences, Inc. (a) $ Amarin Corp PLC, ADR (a) Ardea Biosciences, Inc. (a) InterMune, Inc. (a) Pharmasset, Inc. (a) Business Services - 6.8% American Public Education, Inc. (a) Cornerstone OnDemand, Inc. (a) Dice Holdings, Inc. (a) Huron Consulting Group, Inc. (a) Innerworkings, Inc. (a) Kenexa Corp. (a) ServiceSource International, Inc. (a) SFN Group, Inc. (a) SuccessFactors, Inc. (a) Chemicals - 2.5% Polypore International, Inc. (a) Communications Equipment - 1.7% Aruba Networks, Inc. (a) Consumer Discretionary - 8.5% Buffalo Wild Wings, Inc. (a) CROCS, Inc. (a) G-III Apparel Group, Ltd. (a) OpenTable, Inc. (a) Saks, Inc. (a) Select Comfort Corp. (a) Shutterfly, Inc. (a) SodaStream International, Ltd. (a) Trex Co., Inc. (a) Valuevision Media, Inc., Class A (a) Vera Bradley, Inc. (a) Consumer Retail - 8.2% ANN, Inc. (a) Body Central Corp. (a) Chico's FAS, Inc. New York & Co., Inc. (a) Ulta Salon Cosmetics & Fragrance, Inc. (a) Vitamin Shoppe, Inc. (a) Zumiez, Inc. (a) Consumer Services - 0.9% Ancestry.com, Inc. (a) Energy - 9.5% Abraxas Petroleum Corp. (a) Approach Resources, Inc. (a) Basic Energy Services, Inc. (a) Bronco Drilling Co., Inc. (a) Carrizo Oil & Gas, Inc. (a) Global Industries, Ltd. (a) Lufkin Industries, Inc. Northern Oil and Gas, Inc. (a) Rosetta Resources, Inc. (a) Financial Services - 3.1% Cardtronics, Inc. (a) Dollar Financial Corp. (a) Financial Engines, Inc. (a) Signature Bank (a) Health-Care - 6.2% Cepheid, Inc. (a) Cyberonics, Inc. (a) DexCom, Inc. (a) ExamWorks Group, Inc. (a) MAKO Surgical Corp. (a) Masimo Corp. (a) Zoll Medical Corp. (a) Health-Care Services - 6.2% athenahealth, Inc. (a) Healthspring, Inc. (a) HMS Holdings Corp. (a) IPC The Hospitalist Co., Inc. (a) Molina Healthcare, Inc. (a) Skilled Healthcare Group, Inc. (a) Industrials - 12.2% Ceradyne, Inc. (a) Chart Industries, Inc. (a) Dycom Industries, Inc. (a) Exide Technologies (a) Gevo, Inc. (a) Globe Specialty Metals, Inc. H&E Equipment Services, Inc. (a) Haynes International, Inc. Portfolio Recovery Associates, Inc. (a) Robbins & Myers, Inc. Stratasys, Inc. (a) Titan International, Inc. Titan Machinery, Inc. (a) Materials - 3.3% Horsehead Holding Corp. (a) Kronos Worldwide, Inc. Software - 5.8% Ariba, Inc. (a) BroadSoft, Inc. (a) LogMeIn, Inc. (a) Ultimate Software Group, Inc. (a) Technology - 19.7% Aspen Technology, Inc. (a) Cirrus Logic, Inc. (a) Coherent, Inc. (a) CommVault Systems, Inc. (a) comScore, Inc. (a) Constant Contact, Inc. (a) Fortinet, Inc. (a) IntraLinks Holdings, Inc. (a) Magma Design Automation, Inc. (a) Meru Networks, Inc. (a) Mindspeed Technologies, Inc. (a) Motricity, Inc. (a) Netlogic Microsystems, Inc. (a) NetSuite, Inc. (a) Omnivision Technologies, Inc. (a) Opnet Technologies, Inc. Quality Systems, Inc. RightNow Technologies, Inc. (a) Rubicon Technology, Inc. (a) SAVVIS, Inc. (a) Synchronoss Technologies, Inc. (a) TriQuint Semiconductor, Inc. (a) Total Common Stock (Cost $11,610,476) Total Investments - 99.5% (Cost $11,610,476)* $ Other Assets & Liabilities, Net – 0.5% Net Assets – 100.0% $ ADR American Depository Receipt PLC Public Limited Company (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. LOU HOLLAND GROWTH FUND SCHEDULE OF INVESTMENTS MARCH 31, 2011 (Unaudited) Shares Security Description Value Common Stock - 98.5% Consumer Discretionary - 11.0% Advance Auto Parts, Inc. $ Amazon.com, Inc. (a) Costco Wholesale Corp. NIKE, Inc., Class B The Walt Disney Co. Yum! Brands, Inc. Consumer Staples - 5.6% Diageo PLC, ADR H.J. Heinz Co. Mead Johnson Nutrition Co. PepsiCo, Inc. The Procter & Gamble Co. Energy - 19.8% Exxon Mobil Corp. Halliburton Co. Noble Corp. Occidental Petroleum Corp. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co. (a) Financial Services - 9.9% Berkshire Hathaway, Inc., Class B (a) BlackRock, Inc. Greenhill & Co., Inc. IHS, Inc., Class A (a) TD Ameritrade Holding Corp. Visa, Inc., Class A Health Care - 8.4% Covidien PLC Hospira, Inc. (a) Laboratory Corp. of America Holdings (a) Materials & Processing - 2.1% Praxair, Inc. Producer Durables - 11.9% Automatic Data Processing, Inc. Expeditors International of Washington, Inc. Honeywell International, Inc. MSC Industrial Direct Co. Roper Industries, Inc. United Parcel Service, Inc., Class B United Technologies Corp. Waters Corp. (a) Technology - 29.8% Adobe Systems, Inc. (a) American Tower Corp., Class A (a) Apple, Inc. (a) Cisco Systems, Inc. Citrix Systems, Inc. (a) Google, Inc., Class A (a) Intel Corp. International Business Machines Corp. Microsoft Corp. QUALCOMM, Inc. Total Common Stock (Cost $41,041,488) Total Investments - 98.5% (Cost $41,041,488)* $ Other Assets & Liabilities, Net – 1.5% Net Assets – 100.0% $ ADRAmerican Depository Receipt PLCPublic Limited Company (a)Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2011 (Unaudited) Shares Security Description Value Common Stock - 97.5% Australia - 1.6% BHP Billiton, Ltd., ADR $ Belgium - 1.7% KBC Groep NV (a) Solvay SA, Class A Canada - 1.7% Methanex Corp. Finland - 4.3% Kone Oyj, Class B Konecranes Oyj YIT Oyj France - 3.0% Christian Dior SA Imerys SA Transgene SA (a) Germany - 11.0% BASF SE Demag Cranes AG Hannover Rueckversicherung AG Muenchener Rueckversicherungs AG, Class R Symrise AG Tognum AG Wincor Nixdorf AG India - 1.7% Infosys Technologies, Ltd., ADR State Bank of India, GDR Ireland - 4.7% CRH PLC Greencore Group PLC Smurfit Kappa Group PLC (a) Italy - 1.4% Trevi Finanziaria SpA Japan - 8.7% Asahi Breweries, Ltd. Iino Kaiun Kaisha, Ltd. KDDI Corp. MEIJI Holdings Co., Ltd. Nichirei Corp. Nippon Yusen KK Showa Denko KK The Kansai Electric Power Co., Inc. Norway - 1.8% Camillo Eitzen & Co. ASA (a) DnB NOR ASA Republic Of South Korea - 2.5% Samsung Electronics Co., Ltd. SK Telecom Co., Ltd. South Africa - 2.5% Metorex, Ltd. (a) Sasol, Ltd. Sweden - 4.7% Duni AB, Class A Investor AB, Class B Svenska Handelsbanken AB, Class A Switzerland - 1.2% Novartis AG Thailand - 1.8% Thai Oil PCL United Kingdom - 7.0% Barratt Developments PLC (a) BBA Aviation PLC Bellway PLC Lloyds TSB Group PLC (a) Persimmon PLC Taylor Wimpey PLC (a) UnitedStates - 36.2% Allete, Inc. Ameris Bancorp (a) AMETEK, Inc. Astoria Financial Corp. Brooks Automation, Inc. (a) Capitol Federal Financial, Inc. Carter's, Inc. (a) Colony Bankcorp, Inc. (a) Frontier Communications Corp. General Dynamics Corp. H.J. Heinz Co. Independent Bank Corp. International Bancshares Corp. Mac-Gray Corp. Marathon Oil Corp. NextEra Energy, Inc. Peoples Bancorp, Inc. Praxair, Inc. Quest Diagnostics, Inc. Questcor Pharmaceuticals, Inc. (a) Southwest Bancorp, Inc. (a) The Chubb Corp. The J.M. Smucker Co. UnitedHealth Group, Inc. Univest Corp. of Pennsylvania Verizon Communications, Inc. Webster Financial Corp. WellPoint, Inc. WESCO International, Inc. (a) Total Common Stock (Cost $188,619,831) Principal Security Description Rate Maturity Value Short-Term Investments - 0.1% Certificates of Deposit - 0.1% $ Middlesex Federal Savings Bank % 11/26/11 Stoneham Savings Bank 11/24/11 Total Certificates of Deposit (Cost $62,788) Total Short-Term Investments (Cost $62,788) Total Investments - 97.6% (Cost $188,682,619)* $ Other Assets & Liabilities, Net – 2.4% Net Assets – 100.0% $ ADR American Depository Receipt GDR Global Depository Receipt PCL Public Company Limited PLC Public Limited Company (a) Non-income producing security. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Australia $ $ - $ - $ Belgium - - Canada - - Finland - - France - - Germany - - India - - Ireland - - Italy - - Japan - - Norway - - Republic Of South Korea - - South Africa - - Sweden - - Switzerland - - Thailand - - United Kingdom - - United States - - Certificates of Deposit - - Total Investments At Value $ $ $ - $ THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. THE BEEHIVE FUND FUND SCHEDULE OF INVESTMENTS MARCH 31, 2011 (Unaudited) Shares Security Description Value Common Stock - 97.2% Basic Materials - 2.3% FMC Corp. $ Communications - 3.3% DG FastChannel, Inc. (a) Consumer Discretionary - 6.4% Comcast Corp., Class A Imax Corp. (a) The Walt Disney Co. Consumer Staples - 4.4% Caliper Life Sciences, Inc. (a) CVS Caremark Corp. Unilever PLC, ADR Energy - 14.7% Apache Corp. Devon Energy Corp. Kinder Morgan Management, LLC (a) The Williams Cos., Inc. Financials - 14.9% ACE, Ltd. AON Corp. Axis Capital Holdings, Ltd. State Street Corp. Health Care Equipment and Services - 11.7% Baxter International, Inc. Hologic, Inc. (a) St. Jude Medical, Inc. Industrials - 5.5% Cooper Industries PLC FedEx Corp. Information Technology - 3.4% The Western Union Co. Pharmaceuticals, Biotechnology and Life Sciences - 9.2% Life Technologies Corp. (a) Thermo Fisher Scientific, Inc. (a) Technology - 21.4% Broadridge Financial Solutions, Inc. Check Point Software Technologies, Ltd. (a) Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. Total Common Stock(Cost $62,684,787) 79,684,312 Money Market Funds - 2.7% Fidelity Institutional Cash Money Market Fund, 0.21% (b) (Cost $2,249,513) Total Investments - 99.9%(Cost $64,934,300)* $ Other Assets & Liabilities, Net – 0.1% Net Assets – 100.0% $ ADR American Depository Receipt LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of March 31, 2011. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011. Level 1 Level 2 Level 3 Total Common Stock Basic Materials $ $ - $ - $ Communications - - Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care Equipment and Services - - Industrials - - Information Technology - - Pharmaceuticals, Biotechnology and Life Sciences - - Technology - - Money Market Funds - - Total $ $ $ - $ THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:May 10, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:May 10, 2011 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: May 10, 2011
